Citation Nr: 0433658	
Decision Date: 12/21/04    Archive Date: 12/29/04

DOCKET NO.  02-12 792A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for headaches as 
secondary to shell fragment wounds; and if so, whether the 
claim may be granted.

2.  Entitlement to service connection for a right leg 
disability, to include venous insufficiency and stasis 
dermatitis, as secondary to shell fragment wounds to the 
right lower extremity.

3.  Entitlement to service connection for a left leg 
disability, to include venous insufficiency and stasis 
dermatitis, as secondary to shell fragment wounds to the left 
lower extremity.

4.  Entitlement to an initial disability evaluation in excess 
of 30 percent for post-traumatic stress disorder (PTSD).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Patricia Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1967 to 
June 1969.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina which denied an increased evaluation 
in excess of 30 percent for the veteran's PTSD in December 
2001 and denied service connection for right and left leg 
disabilities as well as the veteran's request to reopen his 
claim for service connection for headaches in August 2002.

In July 2004, the veteran testified at a travel board hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing is of record.

The Board notes that the veteran has several claims for 
different issues all in different phases of the adjudication 
process.  The Board also notes that in May 2004, the veteran 
submitted an application for compensation for prostate 
problems and a rash on the right leg.  These matters are 
referred to the RO for appropriate action.

The Board also notes that the veteran had appealed the 
original evaluation for his PTSD.  In December 1999, after an 
August 1996 Remand, the veteran filed a petition for 
extraordinary relief in the nature of a writ of mandamus to 
compel the Secretary of Veterans Affairs to cure deficiencies 
with respect to certifying and docketing the veteran's 
appeal; this petition was denied by the United States Court 
of Veterans Appeals (now known as U.S. Court of Appeals for 
Veterans Claims or Court) in January 1999.  In February 2000, 
the Board granted an increase to 30 percent for PTSD prior to 
September 19, 1996 but denied a rating in excess of 30 
percent.  The veteran appealed to the Court; and in October 
2000, the parties filed a joint motion to remand the issue of 
increased rating in excess of 30 percent.  In May 2001, the 
Board remanded the issue for further development.  In 
November 2001, the veteran submitted a written statement that 
he wished to withdraw his appeal from the Court.  At the same 
time, he indicated that he would like an increase for PTSD.  
While it appears that the veteran was requesting that the 
pending appeal at the Court be dismissed, there is no 
indication in the record that the veteran ever filed a motion 
with the Court for dismissal of the matter pursuant to Rule 
42 of the Court's Rules of Practice & Procedure.  Therefore, 
the Board will proceed with appellate review of the issue of 
entitlement to an initial disability evaluation in excess of 
30 percent for PTSD.
     

FINDINGS OF FACT

1.  In an April 1990 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for 
headaches; the veteran filed his notice of disagreement in 
April 1991 but did not perfect his appeal.

2.  Evidence received since the April 1990 rating decision is 
relevant and probative to the issue at hand, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.

3.  The veteran's headaches are related to active service.

4.  The veteran's right leg disability, to include venous 
insufficiency and stasis dermatitis, is related to active 
service.

5.  The veteran's left leg disability, to include venous 
insufficiency and stasis dermatitis, is related to active 
service.

6.  Effective May 23, 2001, the veteran's PTSD is manifested 
by symptoms such as severe anxiety, memory impairment, 
intrusive thoughts and flashbacks, sleep difficulty including 
nightmares, isolation, irritability, aggression, and suicidal 
ideation resulting in total occupational and social 
impairment and the need to take regularly prescribed 
medication.


CONCLUSIONS OF LAW

1.  The April 1990 rating decision which denied a claim for 
service connection for headaches is final. 38 U.S.C. § 
4005(c) (1988); 38 C.F.R. §§ 3.140, 19.129, 19.192 (1990).

2.  Evidence associated with the claims folder since the 
April 1990 rating decision is both new and material, and the 
requirements to reopen the claim for entitlement to service 
connection for headaches have been met. 38 U.S.C.A. §§ 1110, 
1154, 5108 (West 2002); 38 C.F.R. §§  3.156, 3.303 (2003).

3.  Headaches were incurred in active service.  38 U.S.C.A. 
§§ 1110, 1154 (West 2002); 38 C.F.R. § 3.303, 3.304 (2003).

4.  A right leg disability, to include venous insufficiency 
and stasis dermatitis, was incurred in active service.  38 
U.S.C.A. §§ 1110, 1154 (West 2002); 38 C.F.R. § 3.303, 3.304 
(2003).

5.  A left leg disability, to include venous insufficiency 
and stasis dermatitis, was incurred in active service.  38 
U.S.C.A. §§ 1110, 1154 (West 2002); 38 C.F.R. § 3.303, 3.304 
(2003).

6.  Effective May 23, 2001, the criteria for a 100 percent 
rating for PTSD have been approximated.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.130, Code 9411 (2003).

6.  Before May 23, 2001, the criteria for a rating exceeding 
30 percent for PTSD have not been met or approximated.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R.  §§ 4.1, 4.7, 4.130, 
Code 9411 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that in light of the favorable outcome of 
this appeal, any perceived lack of notice or development 
under the VCAA should not be considered prejudicial.  

I.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for headaches

The veteran's request to reopen his claim of service 
connection for headaches was received in April 2002.  The 
Board notes that there has been a regulatory change with 
respect to the definition of new and material evidence, which 
applies prospectively to all claims made on or after August 
29, 2001.  As the veteran filed his claim after this date, 
the new version (cited below) applies in this case.

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a).

The Board observes that the veteran's claim of entitlement 
for service connection for headaches was denied in a June 
1989 rating decision.  The decision stated that there was no 
evidence to show that the injuries in either February or June 
1968 caused headaches.  As the veteran did not perfect his 
appeal, it became final.  See 38 U.S.C.A. § 7105(c).

Since denial of the veteran's claim for service connection 
for headaches, numerous treatment records and medical 
statements have been associated with the veteran's claims 
file.  These include numerous complaints and treatments for 
headaches, letters from the veteran's family physician dated 
in January 2002 and June 2003 which relate the veteran's 
occipital headaches to his shrapnel wounds, as well as VA 
examinations in September 2003 and October 2003 which present 
two opposing opinions regarding the etiology of the veteran's 
headaches.

In an August 2002 rating decision, the RO found that new and 
material evidence had not been submitted sufficient to reopen 
the claim of service connection for headaches secondary to 
head wounds.  The RO found that the veteran had not responded 
to VA's letter requesting evidence in support of his claim 
and therefore service connection could not be established 
because there was no evidence that showed that his condition 
began in military service or was caused by some event or 
experience in service.

The Board finds that assuming the credibility of the recent 
evidence, the veteran has submitted new and material 
evidence.  The evidence is certainly new, as it was not of 
record at the time of the June 1989 RO decision.  
Furthermore, the evidence is material as to the question of 
service connection because it presents both favorable and 
unfavorable views with respect to whether the veteran's 
headaches were the result of shrapnel wounds incurred in 
service.  Thus, this evidence is relevant and probative to 
the issue at hand and raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156.



II.  Entitlement to service connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  In order to warrant service connection, the 
evidence must show a current disability, an injury or disease 
in service, and a link between the current disability and the 
injury or disease in service.  38 C.F.R. § 3.303.     

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury pursuant to 38 C.F.R. § 
3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show that a current 
disability exists and that the current disability was either 
caused by or aggravated by a service-connected disability.  
38 C.F.R. § 3.310(a).

Service connection may also be granted where the evidence 
shows that a veteran had a chronic condition in service or 
during an applicable presumption period and still has the 
condition.  38 C.F.R. §§ 3.303(b); 3.307, 3.309.  Certain 
chronic disabilities are presumed to have been incurred in 
service if manifested to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1112; 38 C.F.R. §§ 
3.307, 3.309.  If there is no evidence of a chronic condition 
during service or an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for a disease that is 
diagnosed after discharge from active service, when the 
evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The Board notes that the law provides that satisfactory lay 
or other evidence that an injury or disease was incurred or 
aggravated in combat will be accepted as sufficient proof of 
service connection if the evidence is consistent with the 
circumstances, conditions, or hardships of such service even 
though there is no official record of such incurrence or 
aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

By way of history, the Board notes that the veteran is the 
recipient of two Purple Heart Medals for wounds received in 
action in Vietnam in June and February 1968.  Service medical 
records indicate that the veteran sustained shell fragment 
wounds in his left buttock, right calf and right side of head 
in June 1968.  Service connection has been established for 
shell fragment wound scars to the right buttocks, the left 
side of neck, and the left leg.  It is clear that the veteran 
sustained the shrapnel fragment wounds while engaged in 
combat with the enemy. The veteran now seeks service 
connection for a right leg disability, a left leg disability 
and headaches as residuals of shell fragment wounds.  Thus, 
the "clear and convincing" standard under 38 U.S.C.A. § 
1154(b) applies in the determination as to whether service 
connection may be established for the veteran's disabilities.

A.	Headaches

The veteran's post-service medical records indicate that the 
veteran has been seen by VA health care providers numerous 
times with complaints of headaches.  In June 1993, the 
veteran presented with complaint of headaches and was 
diagnosed with residuals shrapnel fragment wounds of the 
head.

The veteran was afforded VA examinations in September and 
October 2003.  The September 2003 VA examiner opined that it 
was at least as likely as not that the veteran's recurrent 
chronic headaches may be related to his initial injury in 
1968.  The October 2003 examiner opined that the veteran's 
headaches were most probably related to his cervical 
osteoarthritis and that it was highly doubtful that shrapnel 
injuries had anything to do with his headaches.

Even if the Board should accord more weight to the October 
2003 examiner's opinion, that only places the evidence in 
conflict or only slightly against the veteran as the October 
examiner did not elaborate as to why he made his 
determination or why he felt that the September 2003 examiner 
or Dr. MSP's determinations were faulty.  Under either 
supposition, the favorable presumption reflected in the 
enhanced standard of 38 U.S.C.A. § 1154(b) has not been 
clearly and convincingly rebutted.  Therefore, the shell 
fragment wounds the veteran sustained during a combat-related 
event, and the attendant circumstances thereof, probably led 
to chronic headaches.

Right and Left Leg Disabilities

In April 2001, the veteran's representative submitted a 
statement in support of claim acknowledging that the veteran 
was applying for service connection for residuals of right 
leg injuries as a result of shrapnel wounds.

The record indicates that the veteran has venous 
insufficiency and stasis dermatitis of the legs.  

The veteran presented in December 1989 to VAMC with 
complaints of right leg pain and was diagnosed with residuals 
of shrapnel fragment wound.  In August 1993, the veteran had 
some shrapnel removed from this left posterior thigh.  
In an October 1999 VA treatment record, Ms. PE indicated that 
the veteran had residuals of gun shot wounds in both legs 
causing increased weakness and instability at times along 
with cramping of the lower legs.  In a February 2001 
psychiatric note, the provider stated that he suspected that 
the swelling in left leg was due to shrapnel wounds.  In 
April 2001, a private physician, Dr. JG, noted that the 
veteran had a history of shrapnel wounds of the buttocks and 
thighs in Vietnam and was noted to have some severe chronic 
dermatitis of the legs and ankles and frequent sores.  Dr. JG 
noted that the rash was probably secondary to Vietnam 
service.

A June 2003 statement by the veteran's family physician for 
many years, Dr. MSP, opined that the veteran's stasis 
dermatitis with venous insufficiency as well as discoloration 
were more likely than not caused and precipitated by his 
injuries in Vietnam which were directly related to shrapnel 
injury.  

As noted above, the veteran was afforded VA examination in 
September and October 2003.  The September 2003 examiner 
opined that the veteran's rash was related to the veteran's 
venous stasis dermatitis and his peripheral vascular disease, 
and the October 2003 examiner opined that the veteran's 
stasis dermatitis was more likely related to vascular disease 
and that it was highly doubtful that his shrapnel injuries 
had anything to do with his stasis dermatitis.  

Despite these two unfavorable opinions by the September and 
October 2003 examiners, there are as many favorable opinions 
regarding the etiology of the veteran's venous stasis 
dermatitis.  Even if the Board should accord more weight to 
the September and October 2003 VA examiners' opinions, that 
only places the evidence in conflict or only slightly against 
the veteran as neither examiner elaborated as to why they 
made their determinations or why they felt that Dr. MSP's 
determination was faulty.  Under either supposition, the 
favorable presumption reflected in the enhanced standard of 
38 U.S.C.A. § 1154(b) has not been clearly and convincingly 
rebutted.  Therefore, the shell fragment wounds the veteran 
sustained during a combat-related event, and the attendant 
circumstances thereof, probably led to chronic residual 
disability manifested by venous insufficiency and stasis 
dermatitis of both his right and left legs.  

III.  Increased Evaluations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection for PTSD.  As such, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).

Under the General Rating Formula for Mental Disorders, 38 
C.F.R. § 4.130, Diagnostic Codes 9411-9440, which became 
effective on November 7, 1996, a mental condition that has 
been formally diagnosed, but the symptoms of which are not 
severe enough either to interfere with occupational and 
social function or to require continuous medication warrants 
a 0 percent evaluation.  

A 10 percent rating requires occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication.  

A 30 percent rating requires occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
task (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  

The next higher rating of 50 percent also requires 
occupational and social impairment, but with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete task); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.  

A 70 percent rating is warranted for even greater 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relationships, judgment, 
thinking or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals that interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  

The maximum rating of 100 percent requires total occupational 
and social impairment due to such symptoms as:  grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id. 

The specified factors for each incremental psychiatric rating 
are not requirements for a particular rating but are examples 
providing guidance as to the type and degree of severity, or 
their effects on social and work situations.  Thus, any 
analysis should not be limited solely to whether the symptoms 
listed in the rating scheme are exhibited; rather, 
consideration must be given to factors outside the specific 
rating criteria in determining the level of occupational and 
social impairment.  See Mauerhan v. Principi, 16 Vet. App. 
436, 442 (2002).  

In the Mauerhan case, the court rejected the argument "that 
the DSM-IV criteria should be the exclusive basis in the 
schedule governing ratings for PTSD."  See Mauerhan, 16 Vet. 
App. at 443.  Rather, distinctive PTSD symptoms in the DSM-IV 
are used to diagnosis PTSD rather than evaluate the degree of 
disability resulting from the condition.  Although certain 
symptoms must be present in order to establish the diagnosis 
of PTSD, as with other conditions, it is not the symptoms but 
their effects that determines the level of impairment.  Id.  

The GAF score is a scaled rating reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness."  See the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders 32 (4th ed. 1994) (DSM-IV); see 
also Carpenter v. Brown, 8 Vet. App. 240 (1995).

According to DSM-IV, a GAF score of 71 to 80 indicates the 
examinee has, if at all, symptoms that are transient or 
expectable reactions to psychosocial stressors but no more 
than slight impairment in social, occupational or school 
functioning.  A GAF score of 61 to 70 indicates the examinee 
has some mild symptoms or some difficulty in social, 
occupational, or school functioning, but generally functions 
pretty well with some meaningful interpersonal relationships.  
A GAF score of 51 to 60 indicates the examinee has moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.  A GAF score of 41 to 50 indicates the 
examinee has serious symptoms or a serious impairment in 
social, occupational, or school functioning.  A GAF score of 
31 to 40 indicates the examinee has some impairment in 
reality testing or communication or major impairment in 
several areas, such as work or school.  A GAF score of 21 to 
30 indicates that the examinee's behavior is considerably 
influenced by delusions or hallucinations, has serious 
impairment in communication or judgment, or is unable to 
function in almost all areas of life.  

The objective findings of record indicate that the veteran's 
PTSD symptoms match several of the ratings criteria under the 
30 percent rating (depressed mood, anxiety, chronic sleep 
impairment, mild memory loss), the 50 percent rating 
(difficulty in understanding complex commands, impairment of 
memory, impaired judgment, disturbances of motivation and 
mood, difficulty in establishing and maintaining effective 
work and social relationships), the 70 percent rating 
(suicidal ideation, near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control such 
as unprovoked irritability with periods of violence, 
difficulty in adapting to stressful circumstances, and 
inability to establish and maintain effective relationships), 
as well as the 100 percent rating (persistent danger of 
hurting self or others). 

The veteran was afforded a VA examination in December 1992.  
The veteran reported that he had received counseling for the 
past month or two.  The veteran reported not wanting to be 
around people and that he had few interests or activities.  
The veteran stated that he had been employed by GE for eight 
years and had good attendance.  He reported difficulty 
sleeping with about two to three hours of sleep per night and 
nightmares three or four per week.  The veteran also reported 
that he had one or two friends but that he spent little time 
with them.  The veteran stated that got along well with his 
wife and 18-year old son, but that he and his wife had been 
separated several times.

After psychological examination of the veteran, the examiner 
noted that the veteran had fairly mild symptoms of PTSD 
mainly manifested by difficulty sleeping and discomfort 
around people.  The examiner also noted that the veteran was 
abusing alcohol each weekend.  The examiner stated that he 
considered the veteran's symptoms to be mildly disabling as 
he had managed to keep a job and keep his family together.

The veteran's VA treatment records reveal that the veteran 
presented in January 1993 with complaints of flashbacks from 
Vietnam.  The January 1993 VA progress note stated that the 
veteran had been attending sessions at the vet center for 
three years for help with PTSD and that the medical provider 
advised the veteran to get someone at the vet center to refer 
him to a psychiatrist at VA.  A note in the margin states 
that a psychiatrist in COLA told the veteran to see 
psychiatrist at VA.  However, the policy at that time was 
that no veteran could be seen by psychiatry unless service 
connected for a psychiatric disorder.

In July 1993, the veteran was evaluated by Dr. EDA of the 
Counseling Consortium for PTSD.  Dr. EDA noted that the 
veteran's social adjustment had deteriorated in recent years 
and that he experienced frequent depression and paranoid 
ideations at work, difficulty trusting people, lack of 
interest in activities once enjoyed, and irritability.  The 
veteran reported frequent self medication with alcohol when 
depressed, panic attacks when stressed, occasional suicidal 
ideation, difficulty falling asleep at night, difficulty 
concentrating on job tasks, nightmares and dreams of Vietnam 
combat events, occasional flashbacks of Vietnam combat 
events, difficulty recalling important places, events and 
aspects of Vietnam that should be remembered.

The veteran was diagnosed with PTSD with mood swings and the 
stressor noted was assertive spouse, authority figures, job 
requirements, co-workers, family situation, fear of losing 
job, occasional marital separations, son's behavior, extended 
family discord, and physical condition.  The veteran was 
assigned a GAF of 51.

The veteran was afforded a VA examination in December 1993 by 
the same examiner that conducted the December 1992 
examination.  The veteran advised that he was receiving 
weekly counseling but was not taking any medication.  His 
main complaints were difficulty sleeping, nightmares, feeling 
uncomfortable around people.  The veteran also reported 
drinking alcohol to excess and fairly frequent crying spells.

After psychological examination of the veteran, the examiner 
stated that the veteran was doing about the same or perhaps 
slightly better.  The veteran had remained in counseling and 
continued to have mainly problems with sleep and trouble 
getting along with people.  The examiner noted that the 
veteran continued to maintain his family and his job.  The 
examiner stated that he considered the veteran to be mildly 
disabled.

The veteran was afforded a VA examination in September 1996 
by the same examiner that conducted the December 1992 and 
December 1993 examinations.  The veteran reported sleeping 
about 3 hours per 24-hour period and working a 40-hour week.  
The veteran complained of nightmares and intrusive thoughts.  
The veteran reported coming close to losing his job 4 or 5 
times over the past 3 years because he loses focus on what he 
is doing and he gets into arguments with people at work.  He 
reported that he spent most of the time by himself, had few 
friends, and got along with his wife.  The veteran also 
acknowledged alcohol abuse, but to a lesser extent than 
previously noted.   

After psychological examination of the veteran, the examiner 
stated that the veteran's PTSD has had marginal effects on 
his work and quite significant effects on his relationships 
and that he was in some moderate subjective discomfort.  The 
examiner noted that he considered him moderately disabled by 
his psychiatric symptoms.  The examiner noted that he would 
give the veteran a global assessment of functioning score of 
about the low 50s.

In March 1994, the veteran was seen for an initial evaluation 
by Dr. CD, clinical psychiatrist.  The assessment was PTSD, 
chronic, considerable social and industrial impairment.  From 
May 1994, the veteran attended individual therapy, group 
therapy and AA meetings.  In August 1994, the veteran was 
hospitalized for alcohol rehabilitation.

The veteran was afforded a VA examination in February 1998.  
The veteran described sleeping three to four hours per night, 
nightmares two to three times per feel, avoiding people and 
crowds, being forgetful, and isolating himself at home.  The 
veteran reported suicidal thoughts and thoughts of wanted to 
harm his boss.  The veteran denied current auditory or visual 
hallucinations.

After psychological examination of the veteran, the examiner 
stated that essentially, the veteran's condition did not seem 
to be significantly changed since his last evaluation in 
September 1996.  The examiner noted that the veteran 
continued to experience some mild to at times moderate 
difficulties at work.  The examiner noted that the veteran 
did not appear to be overly sedated or anxious on his 
medications.  The examiner noted that the veteran's social 
adaptability and interaction with others were mildly to 
moderately disabling and that his flexibility, reliability, 
and efficiency in an industrial setting, was more moderately 
disabling due to poor sleep.  The examiner opined that the 
veteran's level of disability was in the definite to 
considerable range.

In June 1998, the veteran was diagnosed with PTSD with 
depression and prescribed Zoloft.

The record indicates that the veteran presented in May 2000 
after he discontinued therapy two years previously.  The 
veteran reported suicidal thoughts, thoughts and nightmares 
about combat in Vietnam.  In September 2000, the veteran 
presented with complaints of frequent suicidal ideation.  The 
veteran noted that he had started back drinking.  Restarting 
group therapy and attending AA meetings was suggested.  The 
veteran was also started on thiamine, Zoloft + amitriptyline, 
and Prozac + quetiapine.  

In November 2000, the veteran stated that he had not been 
taking Prozac, amitriptyline and quetiapine because he ran 
out but that they did not help a lot and that he wasn't 
sleeping well.  The veteran reported suicidal ideation.  The 
veteran was given a prescription for only 7 days with one 
refill for his medication since he had had thoughts of 
overdose.

The veteran presented in February, March, and May 2001.  A 
May 2001 psychotherapy note reveals that the veteran reported 
difficulty sleeping, intrusive thoughts, nightmares, periods 
of severe anxiety, depression, avoiding and isolating, anger 
and irritability on the job.  The veteran reported that he 
has few friends and problems coping with family.  The veteran 
reported that his memory, concentration and comprehension had 
worsened.  The veteran reported suicidal thoughts and 
thoughts of violence toward others, nearly continuous anxiety 
and depression.  The veteran stated that some days he does 
not take care of personal hygiene without prodding from his 
wife.

Dr. CD diagnosed the veteran with severe PTSD and stated that 
the veteran may not be able to work much longer due to 
symptoms of PTSD.  Dr. CD assigned a GAF of 41. 

The veteran was afforded a VA examination in August 2001.  
The veteran reported nightmares one to two times per week, 
daily intrusive thoughts of combat, flashbacks of bodies 
triggered by certain noises or talk of death.  He reported 
periodic suicidal and homicidal thoughts, an exaggerated 
startle response, and problems with recent memory.  The 
veteran also reported avoiding fireworks, crowds, has no 
hobbies, has a sense of estrangement from others, and prefers 
to be alone.  The veteran reported that he believed the 
people at work were plotting against him because they do not 
like him, and the veteran reported a history of physical 
violence towards his wife.  

After psychological examination of the veteran, the examiner 
stated that the veteran continued to meet the criteria for 
diagnosis of post-traumatic stress disorder.  The examiner 
noted that the veteran's symptoms of irritability and 
difficulty with control might have been complicated by his 
alcohol dependence.  The examiner also noted that since the 
veteran's last evaluation, he reported that his problems with 
insomnia had become worse, that he was more isolated and 
paranoid.  The veteran also reported that he spent most of 
his time walking around in his yard alone.  The examiner 
noted that the veteran continued to be able to work full-time 
although he had decreased his involvement with others.  The 
examiner noted that the veteran's social adaptability and 
interactions with others was definitely at times considerably 
impaired due to his problems with irritability, paranoia, and 
his desire to isolate.  The veteran's flexibility, 
adaptability, and efficiency in the industrial setting were 
noted to be also definitely to considerably impaired.  The 
examiner estimated that the veteran's level of disability was 
in the definite to considerable range.  The examiner assigned 
a GAF of 52.

In November 2001, the veteran was seen for supportive 
individual therapy.  The veteran complained that he had been 
more anxious, depressed, irritable, avoiding and isolating, 
and had acted out thoughts at work when he was stressed.  The 
veteran reported not being able to tolerate even normal daily 
stress and indicated that he was having more intrusive, 
hourly thoughts of combat trauma.  The veteran was diagnosed 
with chronic, severe PTSD.  Dr. CD noted that the veteran was 
not able to work on any regular, day-to-day, 40 hours per 
workweek job due to PTSD and noted that medical retirement 
had been recommended by his private medical doctor.  A GAF of 
42 was assigned.

In a September 2003 assessment, the veteran's clinical 
psychologist, Dr. CD, noted that the veteran continued to 
have daily symptoms of PTSD which had worsened partly due to 
the news of the present war and that the veteran had periods 
of anxiety-depression-irritability and anger when triggered 
with PTSD symptoms, and at times was easy to provoke.  The 
veteran's GAF was 42.

The veteran was afforded a VA examination in January 2004.  
The veteran reported difficulty sleeping, getting 
approximately four to five hours of sleep per night with 
medication.  The veteran also reported having nightmares two 
times per week, intrusive thoughts three to four times per 
week, but denied flashbacks.  The veteran reported avoiding 
crowds, having no friends and being isolated from his family.  
He reported increased anxiety and vigilance, mild difficulty 
controlling his anger, increased startle to noise and to 
being touched unexpectedly, occasional hypervigilance 
symptoms.  The veteran reported experiencing emotional 
blunting and survivor guilt.

After psychological examination of the veteran, the examiner 
stated that the veteran continued to demonstrate post-
traumatic stress disorder, which appeared related to his 
service in the military.  The examiner noted that this was 
well documented in his record and his current psychiatric 
presentation was consistent with that noted during the last 
compensation and pension examination of August 2001.  The 
examiner noted that the veteran had a history of alcohol 
dependence, but that it was currently in remission.  The 
examiner assessed the veteran's psychiatric presentation as 
resulting in a moderate degree of impairment in adaptation, 
interaction, and social functioning.  The examiner noted that 
the veteran appeared to be experiencing a moderate degree of 
impairment in flexibility and efficiency in an occupation 
setting and that his overall level of disability was 
moderate.  The examiner assigned a GAF of 50.

The GAF score assigned at the August 2001 VA examination 
appears to be out of step with the veteran's psychological, 
social and occupational functioning since May 2001.  While 
the GAF score assigned by the January 2004 examiner is more 
in step with the recent PTSD symptoms exhibited by the 
veteran, it is approximately 5 points higher than any GAF 
assigned to the veteran between May 2001 and June 2004 by the 
veteran's treating psychiatric health workers.  In fact, 
after a June 2004 individual psychotherapy session, the 
clinical psychologist, Dr. CD, reported that the veteran's 
symptoms had progressed to the point that the veteran was 
unable to work on any regular day-to-day job due to his 
service-connected PTSD.  The veteran was diagnosed with PTSD, 
chronic, severe, unemployable, totally and permanently 
disabling.  The clinical psychologist stated that the veteran 
had occupational and social impairment with deficiencies in 
most areas such as work, family relations, thinking, mood, 
with intermittently illogical thoughts, near continuous pain 
and depression affecting the ability to function 
appropriately or effectively.  The psychologist also stated 
that the veteran had difficulty in adapting to stressful 
circumstances and an inability to establish or maintain 
effective relationships with others.

The Board, therefore, finds that effective May 23, 2001, 
while the disability picture does not completely conform to 
the criteria for a 100 percent rating, it more nearly 
approximates the criteria required for the 100 percent 
evaluation than it approximates the criteria for a 30 percent 
rating, a 50 percent rating, or a 70 percent rating as the 
medical evidence indicates that the veteran is unable to work 
in any occupation outside the home because of his PTSD.   See 
Mittleider v. West, 11 Vet. App. 181 (1998). 

Pursuant to 38 C.F.R. § 4.7 (2003) and with all reasonable 
doubt resolved in the veteran's favor, the Board concludes 
that an increase to a 100 percent evaluation, effective May 
23, 2001, is appropriate.

That being said, the Board also finds an increased evaluation 
in excess of 30 percent prior to May 23, 2001 is not 
warranted.  The record indicates that the veteran's PTSD 
symptoms fluctuated from mild to moderate until May 2001 at 
which point the veteran's ability to continue working was 
called into question.  Although the veteran had been 
experiencing some symptoms of serious impairment as early as 
1993, the veteran demonstrated a strong relationship with his 
immediate family and had maintained gainful employment.  
Therefore, the Board concludes that the veteran's PTSD has 
not been shown to be manifested by greater than the criteria 
associated with a 30 percent rating under Diagnostic Code 
9411 prior to May 23, 2001.

This case does not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b).




ORDER

1.  Entitlement to service connection for headaches is 
granted.

2.  Entitlement to service connection for a right leg venous 
insufficiency and stasis dermatitis is granted.

3.  Entitlement to service connection for a left leg venous 
insufficiency and stasis dermatitis is granted.

4.  Entitlement to an increased evaluation of 100 percent for 
Post Traumatic Stress Disorder (PTSD) is granted, effective 
May 23, 2001, subject to the laws and regulations governing 
the payment of monetary benefits.

5.   Entitlement to a rating in excess of 30 percent for PTSD 
before May 23, 2001, is denied.	



	                        
____________________________________________
John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



